Exhibit 5.2 [LETTERHEAD OF RICHARDS, LAYTON & FINGER, P.A.] November 26, 2013 Daimler Trust Leasing LLC Re:Daimler Trust Ladies and Gentlemen: We have acted as special Delaware counsel to (i) Daimler Trust, a Delaware statutory trust (the “Daimler Trust”), in connection with the transactions contemplated by the Second Amended and Restated Trust Agreement, dated as of November 1, 2008, as amended by the Amendment to the Second Amended and Restated Trust Agreement, dated as of March 1, 2009 (as so amended, the “Daimler Trust Trust Agreement”), among Mercedes-Benz Financial Services USA LLC (formerly known as DCFS USA LLC), a Delaware limited liability company (“MBFS USA”), as titling trust administrator, Daimler Trust Holdings LLC, a Delaware limited liability company, as initial beneficiary, and BNY Mellon Trust of Delaware (formerly known as BNYM (Delaware)), a Delaware banking corporation, as trustee (the “Daimler Trustee”), and (ii) Mercedes-Benz Auto Lease Trust 2013-B, a Delaware statutory trust (the “Issuer”), in connection with the Trust Agreement, dated as of October 14, 2013, as amended and restated by the Amended and Restated Trust Agreement, dated as of November 1, 2013 (as amended and restated, the “Issuer Trust Agreement”), between Wilmington Trust, National Association, a national banking association, as owner trustee, and Daimler Trust Leasing LLC, a Delaware limited liability company, as transferor (the “Transferor”).This opinion is being delivered pursuant to your request.Capitalized terms used herein and not otherwise defined shall have the respective meanings set forth in, or by reference in, (i) the Daimler Trust Trust Agreement or (ii) the Issuer Trust Agreement, except that reference herein to any document shall mean such document as in effect on the date hereof. We have examined originals or copies of the following documents: (a) The Daimler Trust Trust Agreement; Daimler Trust Leasing LLC
